J-A28033-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                              IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA
                              Appellee

                         v.

EDMUND L. HAENIG

                              Appellant                        No. 2269 EDA 2013


                        Appeal from the Order July 15, 2013
                  In the Court of Common Pleas of Lehigh County
                Criminal Division at No(s): CP-39-CR-0000743-1996


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                FILED NOVEMBER 07, 2014

        This is an appeal from an order denying Edmund Haenig’s motion to

declare    certain     provisions   of    the    Sexual    Offender       Registration   and

Notification     Act     (“SORNA”)1       unconstitutional.           Although      Haenig’s

circumstances are unfortunate, we are constrained to affirm.

        In August 1996, Haenig pled guilty to two counts of corrupting the

morals of a minor (“corruption of minors”)2, a first degree misdemeanor, and

one     count    of    indecent   assault      without    consent3,   a    second    degree

misdemeanor, based on crimes that he committed on December 31, 1993.

The court imposed consecutive sentences of 1½-5 years’ imprisonment on
____________________________________________


1
    42 Pa.C.S. § 9799 et seq.
2
    18 Pa.C.S.A. 6301(a).
3
    18 Pa.C.S.A. 3126(a)(1).
J-A28033-14


each count of corruption of minors plus a consecutive term of 6 months–2

years’   imprisonment       for   indecent     assault,   a   total   of   3½-12   years’

imprisonment. At the time Haenig pled guilty, there was no sexual offender

registration requirement for corruption of minors or indecent assault4.


       In May 2007, Haenig pled nolo contendere in Florida to a misdemeanor

charge of disorderly conduct and was sentenced to 60 days of incarceration.

Due to this conviction, on August 30, 2007, the Pennsylvania Board of

Probation and Parole found him in violation of parole in his 1996 case and

sentenced him to nine months’ imprisonment.                     He was subsequently

released, but his maximum parole date was extended to August 25, 2016.


       In December 2011, the legislature enacted SORNA, which became

effective in December 2012. Pursuant to SORNA, certain individuals under

the Parole Board’s supervision must register as sexual offenders. 42 Pa.C.S.

§ 9799.13(2). Moreover, SORNA provides that individuals convicted of, inter

alia, indecent assault and one form of corruption of minors 5 must register as

sexual offenders. 42 Pa.C.S. 9799.14.


____________________________________________


4
  See 42 Pa.C.S. § 9793 (enacted October 24, 1995 and repealed effective
July 9, 2000).
5
   An individual convicted of corruption of minors under 18 Pa.C.S. §
6301(a)(1)(ii) must register as a sexual offender. 42 Pa.C.S. § 9799.14.
Individuals convicted under other subsections of section 6301 are not
required to register. Id. Haenig asserts that SORNA does not apply to his
convictions under section 6301. Neither the trial court nor the
(Footnote Continued Next Page)


                                           -2-
J-A28033-14


      Near the end of 2012, sixteen years after sentencing, Haenig’s parole

officer informed him that SORNA required him to register as a sex offender.

Haenig filed a motion to declare SORNA unconstitutional, which the court

denied after oral argument.             Haenig filed a timely appeal and timely

Pa.R.A.P. 1925(b) statement contending that SORNA is unconstitutional

under (1) the Ex Post Facto Clause of the Pennsylvania Constitution 6, (2) the

Due Process Clause of the United States Constitution, and (3) the separation

of powers doctrine embodied in the Pennsylvania Constitution.            These

arguments involve questions of law for which our standard of review is

plenary. Commonwealth v. Orie, 88 A.3d 983, 1020 (Pa.Super.2014).


      Building upon this Court’s recent decision in Commonwealth v.

Perez, 97 A.3d 747 (Pa.Super.2014), as well as decisions cited in Perez, we

find no merit in Haenig’s ex post facto argument.


      In Perez, as in the present case, the defendant committed the offense

of indecent assault prior to SORNA’s enactment. At the time of his offense,

the version of Megan’s Law then in effect required him to register as a sex

offender for 10 years. Under SORNA, which went into effect several months
                       _______________________
(Footnote Continued)

Commonwealth disputes this assertion; nor is it germane to the issues of
constitutionality raised in this appeal. Therefore, we will assume, without
deciding, that Haenig’s convictions under section 6301 are not subject to
SORNA.
6
  Haenig does not contend that SORNA is unconstitutional under the Ex Post
Facto Clause of the United States Constitution.



                                            -3-
J-A28033-14


before he plead guilty to indecent assault, his registration period increased

to 25 years. The defendant filed a motion to declare SORNA unconstitutional

on the ground that the Ex Post Facto Clauses in the federal and state

constitutions prohibited retroactive application of the 25-year registration

requirement to him. The trial court denied his motion and ordered him to

register as a sex offender for the next 25 years. Perez, 97 A.3d at 749.


      This Court affirmed.    We held, after extensive analysis, that SORNA

does not constitute “punishment” under the multi-factor test articulated in

Kennedy v. Mendoza–Martinez, 372 U.S. 144, 83 S. Ct. 554, 9 L. Ed. 2d
644 (1963), and therefore was valid under the Ex Post Facto Clause of the

United States Constitution. Id. at 750-59. Most of the Kennedy factors,

we reasoned, weighed against finding SORNA punitive.             We stated: (1)

registration requirements historically are not regarded as punishment,

because individuals subject to SORNA could live and work where they

wished, without supervision; (2) SORNA did not come into play only on a

finding of scienter; (3) although SORNA carries some element of retribution

for past conduct, it primarily is regulatory, in that its goal is to reduce future

misconduct (recidivism); (4) SORNA was rationally related to an alternative

purpose other than punishment, namely the Commonwealth's interest in

preventing crimes of a sexual nature; and (5) it is reasonable to impose

particular regulatory consequences to individuals convicted of specified

crimes. Id. On the other hand, we acknowledged that one factor weighed


                                      -4-
J-A28033-14


in favor of finding SORNA punitive: it imposed an affirmative restraint by

requiring the defendant to appear 50 times over the next 25 years for in-

person verifications of his personal information. Id. at 752-54. This single

factor, however, did not render SORNA punitive, since


           the restraint is relatively minor when balanced
           against the remaining factors. . .[T]he greater
           restraints imposed by sex offender registration stem
           from the public's benefit of said registration and the
           consequences that flow therefrom. . .[T]hose effects,
           while not insignificant, are merely secondary and
           collateral to the requirements themselves.

Id. at 758-59.

     Next, Perez rejected the defendant’s ex post facto claim under the

Pennsylvania Constitution:


           Article I, Section 17 of the Pennsylvania Constitution
           states that ‘[n]o ex post facto law, nor any law
           impairing the obligation of contracts, or making
           irrevocable any grant of special privileges or
           immunities, shall be passed.’ Pa. Const. Art. I, § 17.
           This Court has recently held that ‘the standards
           applied to determine an ex post facto violation under
           the Pennsylvania Constitution and the United States
           Constitution are comparable.’ Commonwealth v.
           Rose, 81 A.3d 123, 127 (Pa.Super.2013) (en banc).
           Our Supreme Court has previously declined to hold
           that the Ex Post Facto Clause of the Pennsylvania
           Constitution imposes greater protections than Article
           I, Section 10 of the Federal Constitution. See
           Commonwealth v. Gaffney, 557 Pa. 327, 733 A.2d
616, 622 (1999) (stating that Gaffney ‘failed to
           present any compelling reason for our departure
           from the standards appropriate for determining
           whether an ex post facto violation pursuant to the
           federal constitution has occurred and we find no
           independent reasons for doing so[ ]’).


                                   -5-
J-A28033-14



           It is axiomatic that when presenting a claim for
           higher    protections   under the   Pennsylvania
           Constitution, the Appellant must discuss the
           following four factors:

           1) text of the Pennsylvania constitutional provision;
           2) history of the provision, including Pennsylvania
           case-law;
           3) related case-law from other states;
           4) policy considerations, including unique issues of
           state and local concern, and applicability within
           modern Pennsylvania jurisprudence.

           Commonwealth v. Edmunds, 526 Pa. 374, 586
A.2d 887, 895 (1991). The Edmunds analysis is
           mandatory and a failure to provide it precludes the
           consideration of a state constitutional claim
           independent of its federal counterpart. See, e.g.,
           Commonwealth v. Baker, 621 Pa. 401, 78 A.3d
1044, 1048 (2013) (concluding that Baker's failure
           to provide an Edmunds analysis precluded
           considering whether Article I, Section 13 of the
           Pennsylvania      Constitution     provided    higher
           protections that the Eighth Amendment of the
           Federal    Constitution   on   cruel    and   unusual
           punishments). . .Here, Appellant's brief does not
           include the required Edmunds analysis to consider
           whether under this specific statute, the Pennsylvania
           Constitution would provide higher ex post facto
           protections than Article I, Section 10 of the Federal
           Constitution. . .Because we have already resolved his
           federal ex post facto claim using framework
           promulgated by the United States Supreme Court,
           and Appellant does not argue that the Pennsylvania
           Constitution provides higher protection, his claim
           under the Pennsylvania Constitution likewise fails.

Id. at 759-60.

     Since the appellant in Perez failed to provide the required Edmunds

analysis, Perez did not reach the issue of whether SORNA is unconstitutional



                                   -6-
J-A28033-14


under an Edmunds analysis. In this case, Haenig’s brief is rather loosely

organized, but he does manage to address all four parts of the Edmunds

test. Therefore, we reach the merits of Haenig’s argument that SORNA is

unconstitutional under Pennsylvania’s Ex Post Facto Clause.


     Edmunds’ first two steps require analysis of the relevant language of

the Pennsylvania Constitution and the history of this text. In Rose, supra,

this Court analyzed the language and history of Pennsylvania’s Ex Post Facto

Clause as follows:


           Article I, Section 17 of the Pennsylvania Constitution
           is Pennsylvania's ex post facto clause. The
           prohibition against ex post facto laws has been part
           of Pennsylvania's Constitution since 1790. The clause
           reads, ‘No ex post facto law, nor any law impairing
           the obligation of contracts, or making irrevocable
           any grant of special privileges or immunities, shall be
           passed.’ Pa. Const. Art. I, § 17. Similarly, the federal
           constitution provides that ‘No State shall ... pass any
           Bill of Attainder, ex post facto Law, or Law impairing
           the obligation of contracts....’ U.S. Const. Article I, §
           10. Our Supreme Court has opined that the ‘same
           pre-revolutionary-war concerns shaped the ex post
           facto provision of the constitutions of Pennsylvania
           and the United States.’ Commonwealth v.
           Gaffney, 557 Pa. 327, 733 A.2d 616, 621 (1999).
           Accordingly, ‘the standards applied to determine an
           ex post facto violation under the Pennsylvania
           Constitution and the United States Constitution are
           comparable.’ Commonwealth v. Young, 536 Pa.
57, 637 A.2d 1313, 1317 n. 7 (1993);
           Commonwealth v. Allshouse, 614 Pa. 229, 36
A.3d 163, 184 (2012).




                                     -7-
J-A28033-14


Id., 81 A.3d at 127. Since the text and history of Pennsylvania’s Ex Post

Facto Clause is much the same as the federal Ex Post Facto Clause, these

factors do not counsel in favor of providing greater protection to defendants

under Pennsylvania’s Ex Post Facto Clause.

     The third Edmunds prong requires us to address ex post facto

decisions from other states. We recognize, as did Perez, that several other

jurisdictions have held that retroactive application of their own SORNA

statutes violates the federal and/or state Ex Post Facto Clauses. See Doe v.

State, 189 P.3d 999, 1018 (Alaska 2008); Wallace v. State, 905 N.E.2d
371, 384 (Ind.2009); State v. Letalien, 985 A.2d 4, 24 (Me.2009); Doe v.

Dep't of Pub. Safety and Corr. Servs., 430 Md. 535, 62 A.3d 123, 139

(2013); State v. Williams, 129 Ohio St. 3d 344, 952 N.E.2d 1108, 1113

(2011); Starkey v. Dep't of Corr., 305 P.3d 1004, 1030 (Okla.2013).

These courts, however, applied the Kennedy factors to their own SORNA

statutes in a vastly different manner than Perez applied them to

Pennsylvania’s version of SORNA.    See, e.g., Wallace, supra (concluding

that six of seven Kennedy factors weighed in favor of finding Indiana’s

SORNA statute punitive).     Since we are bound by Perez’s analysis of the

Kennedy factors, the opinions from other jurisdictions on this subject are

only of academic interest.

     The fourth and final Edmunds prong requires assessment of policy

considerations that bear upon the question of SORNA’s constitutionality.


                                    -8-
J-A28033-14


Haenig’s discussion of policy considerations boils down to editorial remarks

about the Kennedy factors that fly in the face of this Court’s conclusions in

Perez.   For example, Haenig argues that SORNA’s effects are “retribution

and deterrence”.   Brief For Appellant, p. 24.     Perez, however, holds that

SORNA’s primary purpose is regulatory. Perez, 97 A.3d at 756. At another

point, while acknowledging that SORNA has a rational purpose of protecting

citizens from repeat sexual offenders, Haenig argues that SORNA is overly

punitive because of its tendency to shame sexual offenders by placing their

names on the Internet and to ruin their employment and residency

prospects. Brief For Appellant, p. 25. Perez holds, however, that SORNA is

not   overly   punitive,   because   it   is   “rationally   connected   to   the

Commonwealth's compelling interest in seeking to prevent crimes of a

sexual nature.”    Perez, 97 A.3d at 757.          Finally, Haenig argues that

SORNA’s measures are “excessive”, Brief For Appellant, p. 26, but Perez

holds that SORNA is not excessive in effectuating its non-punitive objective

of reducing recidivism. Perez, 97 A.3d at 757-58. In short, we do not find

Haenig’s discussion of policy considerations persuasive, since Haenig

repeatedly contradicts Perez’s analysis of the Kennedy factors.

      Having reviewed all four Edmunds factors, we conclude that none of

them weigh in favor of finding SORNA unconstitutional under Pennsylvania’s

Ex Post Facto Clause. Thus, Haenig’s first argument on appeal is devoid of

merit.


                                     -9-
J-A28033-14


       Haenig’s second argument in this appeal is that SORNA violates his

procedural due process rights. We disagree.


       Haenig admits that his procedural due process claim rises or falls on

whether SORNA is primarily punitive in nature. Brief For Appellant, pp. 36-

37.   Since Perez clearly holds that SORNA is non-punitive, Haenig’s due

process argument collapses7.


       In his third and final argument, Haenig contends that SORNA violates

the   separation     of   powers      doctrine     embodied   in   the   Pennsylvania

Constitution, because the legislature interfered in SORNA with the judiciary’s

power to sentence defendants.              As Perez suggests, SORNA is not a

condition of sentence but is a non-punitive measure that is collateral to the
____________________________________________


7
    Haenig’s due process argument refers to Commonwealth v.
Hainesworth, 82 A.3d 444 (Pa.Super.2013) (en banc). Hainesworth held
that the defendant is not required to register as a sex offender when the
Commonwealth makes an explicit promise in a plea agreement that the
defendant need not register. Hainesworth does not apply if there is no
mention in the plea agreement as to whether Megan’s Law requirements
apply. The certified record does not include the notes of testimony from
Haenig’s guilty plea or sentencing hearings, so we cannot tell what, if
anything, was said about Megan’s Law. Consequently, Haenig has waived
his Hainesworth argument. Commonwealth v. Hallock, 722 A.2d 180,
182 (Pa.Super.1999) (it was defendant's responsibility to supply Superior
Court with complete record for purposes of defendant's appeal, and court
could not consider any information which was not contained in certified
record); see generally Pa.R.A.P. 1911, 1921, 1922 (requirements for
composition of record on appeal and inclusion of transcripts in record).
Furthermore, we doubt that anyone mentioned Megan’s Law during Haenig’s
guilty plea or sentencing hearings, since Megan’s Law did not apply to
indecent assault or corruption of minors in 1996.



                                          - 10 -
J-A28033-14


defendant’s sentence. Thus, SORNA does not impede the judiciary’s power

of sentencing.


     We understand Haenig’s chagrin at having to register as a sex offender

even though sixteen years elapsed between the date of sentencing and the

date he received notice of his requirement to register. Nevertheless, we find

that the trial court’s order denying his constitutional challenges is correct

under the law.


     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2014




                                   - 11 -